DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 13-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei et al. (R2-1712562, as submitted by the applicant with IDS dated 09/24/2020).
Regarding claims 1 and 13, Huawei teaches a communication method, comprising: receiving, by a communications device, configuration information sent by a network device, wherein the configuration information comprises a sending resource of a beam failure recovery request, and the sending resource is a physical uplink control channel (PUCCH) or a media access control control element (MAC CE) (“gNB can configure a Beam management timing configuration (BMTC), i.e. cycles (short cycle and long cycle) and duration, to perform beam management and beam recovery procedures based on beam coherence time.” in section 2 proposal 1 and “once the UE sends a beam failure recovery request for beam failure recovery on PUCCH or PRACH, the UE needs to keep awake and monitor the PDCCH 
Regarding claims 2 and 14, Huawei teaches monitoring, by the communications device, a physical downlink control channel (PDCCH) within the active state time of the DRX (“once the UE sends a beam failure recovery request for beam failure recovery on PUCCH or PRACH, the UE needs to keep awake and monitor the PDCCH addressed to C-RNTI on the corresponding serving cell to receive a response for recovery from beam failure.” in section 2 proposal 2).
Regarding claims 3 and 15, Huawei teaches the configuration information further comprises a value of a response window timer, and determining, by the communications device, the active state time of the DRX based on the status of the beam failure recovery request comprises: after the beam failure recovery request is sent, controlling, by the communications device, to start the response window timer, wherein a working time duration of the response window timer is the active state time of the DRX (“gNB can configure a Beam management timing configuration (BMTC), i.e. cycles (short cycle and long cycle) and duration, to perform beam management and beam recovery procedures based on 
Regarding claims 6 and 18, Huawei teaches when receiving a first indication, controlling, by the communications device, to stop the response window timer (“periodic NR SRS for UL beam management shall not be reported in current NR-UNIT n if the MAC entity would not be in Active Time considering grants/assignments/DRX Command MAC control elements/Long DRX Command MAC control elements received and Scheduling Request sent until and including NR-UNIT n-5 when evaluating all DRX Active Time conditions as LTE.” in section 3 proposal 4).
Regarding claims 7 and 19, Huawei teaches when the communications device sends the beam failure recovery request using the PUCCH, determining, by the communications device, the active state time of DRX based on the status of the beam failure recovery request comprises: when the beam failure recovery request is suspended, determining, by the communications device, that a time duration in which the beam failure recovery request is in a suspended state is the active state time of the DRX (“gNB can configure a Beam management timing configuration (BMTC), i.e. cycles (short cycle and long cycle) and duration, to perform beam management and beam recovery procedures based on beam coherence time.” in section 2 proposal 1 and “once the UE sends a beam failure recovery request for beam failure recovery on PUCCH or PRACH, the UE needs to keep awake and monitor the PDCCH addressed to C-RNTI on the corresponding serving cell to receive a response for recovery from beam failure.” in section 2 proposal 2).
Allowable Subject Matter
Claims 4, 5, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, R2-1712562 to Huawei et al. (hereinafter “Huawei”)) does not disclose, with respect to claim 8, determining, by the communications device, a stopping time of the uplink retransmission timer based on a running status of the configured grant timer, wherein discontinuous reception (DRX) of the communications device is in an active state when the uplink retransmission timer is running as claimed.  Rather, Huawei teaches monitoring, by the communications device, a physical downlink control channel (PDCCH) when the DRX of the communications device is in the active state (“once the UE sends a beam failure recovery request for beam failure recovery on PUCCH or PRACH, the UE needs to keep awake and monitor the PDCCH addressed to C-RNTI on the corresponding serving cell to receive a response for recovery from beam failure.” in section 2 proposal 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414